—In an action to foreclose a mortgage, the defendants Richard Edwards, Jr., Carrie B. Edwards, Vannette Auto Supplies, Inc., and Bun-Kay Realty Corp. appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Yoswein, J.), dated July 3, 1996, as granted the plaintiff’s motion for summary judgment.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly granted the plaintiffs motion for summary judgment in this action to foreclose a mortgage. The plaintiff established its entitlement to judgment as a matter of law, and the appellants failed to advance any defenses which could raise a triable issue of fact (see, North Fork Bank v Hamptons Mist Mgt. Corp., 225 AD2d 596; Village Bank v Wild Oaks Holding, 196 AD2d 812; see also, Long Is. Sav. Bank v Denkensohn, 222 AD2d 659; Johnson v Gaughan, 128 AD2d 756).
*469The appellants’ remaining contentions are either not properly before this Court, as they are raised, for the first time on appeal (see, Green Point Sav. Bank v Oppenheim, 217 AD2d 571), or are without merit. Thompson, J. P., Pizzuto, Santucci and Joy, JJ., concur.